October 23 2012


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                        No. AF 11-0244
                                                                         'F~    "-I'L' 1:':' --D
                                                                                              •.,'   J1-1           J'



IN RE AMENDED RULES OF PROCEDURE                         )                       OCT 23 2012
OF THE COMMISSION ON CHARACTER                           )      ORDER
AND FITNESS                                              )                       'Ed Smith
                                                                         CLERK OF THi:: SLJPRD"l[                   ccur-n
                                                                               S1l·.TE   C~· ~\.!I("\~.~'!~':-,,~l..';




         At this Court's request, the Commission on Character and Fitness has submitted
its proposed amended Rules of Procedure, as made necessary by our July 3, 2012 order
adopting use of the Uniform Bar Examination and the NCBE online character and
fitness investigation service in Montana.         For purposes of clarifying existing
procedures, the Commission also has proposed a few additional changes to its rules.
         The Court has now reviewed the proposed amended Rules of Procedure of the
Commission on Character and Fitness.
         IT IS ORDERED that the attached amended Rules of Procedure of the
Commission on Character and Fitness are adopted, effective as of the date of this
Order.
         The attached rules shall be posted on the Court's website. The Clerk is directed
to provide copies of this order and the attached rules to the Chair and all members of
the Commission on Character and Fitness, Todd Everts and Kevin Hayes at the
Montana Legislative Services Division, the State Bar of Montana, and Thomson
Reuters.
         DATED this   tl!2-   day of October, 2012.



                                                 L~
                                                      ~~
                                                       ~'rA-----~
2